Citation Nr: 1818965	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-15 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Financial Services Center in Austin, Texas


THE ISSUE

Whether the Appellant is eligible for hospital care and medical services as a Camp Lejeune family member pursuant to 38 C.F.R. § 17.410.  


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Appellant is the former spouse of the Veteran, who served on active duty from March 1972 to February 1976.  

This appeal to the Board of Veterans' Appeals (Board) is from October 2014 and January 2015 decisions of the Department of Veterans Affairs (VA) Financial Services Center in Austin, Texas.  These decisions denied the Appellant's eligibility for the reimbursement of medical treatment on the basis that she did not fulfill the 30-day residency requirement, as discussed in more detail below.   

In March 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board finds that the Appellant has met the residency requirement, and that her claim may proceed.  

The Appellant's claim for entitlement to reimbursement for the cost of medical care for covered illnesses and conditions under 38 C.F.R. § 17.410 is therefore referred to the VA financial Services for proper and timely development and adjudication in accordance with this decision.


FINDING OF FACT

The Appellant was married to the Veteran starting on October 5, 1974, and they resided in Camp Lejeune together until mid-November 1974.


CONCLUSION OF LAW

The Appellant meets the criteria of a "Camp Lejeune family member."  38 U.S.C. §  1787 (2012); 38 C.F.R. § 17.410(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has sought to be recognized as a "Camp Lejeune family member" for consideration of entitlement to payment or reimbursement to medical care for certain covered illnesses and conditions, but has been denied eligibility on the basis that her required residency on the base could not be verified.  

In general, and subject to the availability of funds appropriated for such a purpose, VA will provide payment or reimbursement for certain hospital care and medical services furnished to Camp Lejeune family members by non-VA health care providers.  38 U.S.C. § 1787 (2012); 38 C.F.R. § 17.410 (2017).

Specifically in regard to the Appellant, a "Camp Lejeune family member" means an individual who resided at Camp Lejeune for at least 30 (consecutive or nonconsecutive) days during the period beginning on August 1, 1953, and ending on December 31, 1987; and was married to a Camp Lejeune veteran.  38 C.F.R. § 17.410(b) (2017).  

The Veteran's personnel records show the Appellant's address listed as an apartment, with an address that does not specifically say "Camp Lejeune."  His personnel records show an address in Camp Lejeune.  His records show that he was stationed there from August 1972 to July 1975.

She has provided testimony and statements that she spent a few months in early 1974 living on base with the Veteran, who was at that time her fiancé.  She indicated she left Camp Lejeune in the late spring of 1974, and returned in September 1974.  They married on October 5, 1974.  She and the Veteran rented an apartment but did not move into it-or out of base housing-until mid-November 1974.  She reported that they lived together in a trailer with a few other Marines, and submitted photographs of the trailer.  Three of her friends from that time period provided statements corroborating her reports.  She has submitted other evidence, including her old address book, copies of passes from Camp Lejeune, and medical records shows treatment at the Camp Lejeune medical facility.  She reported that she did not have any mail still in her possession from that address, as it was a temporary living arrangement, and none of the bills were in her name at that time.  

The Appellant is competent to report her prior experiences.  The Board finds her testimony and statements credible, as they are internally consistent as well as consistent with the statements of her friends.  Further, there is nothing in the record that clearly contradicts the facts set forth in the testimony.  Therefore, the Board finds her testimony probative to the question at hand.   

The Board notes that the period prior to her marriage to the Veteran on October 5, 1974, is, unfortunately, irrelevant to the issue, because she was not yet married to the Veteran, or shown to be his legal dependent.  38 C.F.R. § 17.410(b) (2017).

However, the Board finds the Appellant has sufficiently shown that she resided with the Veteran for at least 30 days on Camp Lejeune, as her marriage occurred on October 5, 1974, and they did not move into their off-base apartment until mid-November 1974.  Indeed, this time period exceeds the minimum requirement for eligibility for consideration of entitlement under Section 17.410.  Id.  

The provisions of Section 17.410 include a requirement that, for claims for reimbursement for treatment that was received prior to the receipt of the application  (here, in March 2014), the actual claim for reimbursement must be received no more than 60 days after VA approves the application.  38 C.F.R. § 17.410(d)(1)(i) (2017).  To the extent that her claim involves treatment received prior to her March 2014 application, the 60-day tolling period will begin from the date of the AOJ's action on this decision.  


ORDER

The Appellant is a Camp Lejeune family member eligible for hospital care and medical services under 38 C.F.R. § 17.410.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


